IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1297
                               Filed October 11, 2017


IN THE INTEREST OF J.W.,
Minor Child,

C.W., Mother,
      Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Clarke County, Monty W. Franklin,

District Associate Judge.



         The mother appeals the juvenile court order terminating her parental rights

to her child. AFFIRMED.



         Jane Orlanes of Orlanes Law Office, PLC, Ankeny, for appellant mother.

         Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

         Marc A. Elcock of Elcock Law Firm, Osceola, guardian ad litem for minor

child.



         Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                       2


POTTERFIELD, Judge.

I. Background Facts and Proceedings.

       J.W., born in 2004, came to the attention of the Iowa Department of

Human Services (DHS) in July 2014 following the mother’s arrest for a

domestic-violence incident between her and J.W.’s father. The mother remained

in jail awaiting a bed in a residential treatment facility. The mother and father

agreed that J.W. should be placed with the maternal grandparents.

       The State filed a child-in-need-of-assistance (CINA) petition and on

September 24, the matter came on for an uncontested hearing. Based on the

mother’s substance abuse and domestic-violence incidents in front of the child,

the court adjudicated J.W. as CINA and placement remained with the maternal

grandparents.

       The court adopted the case permanency plan in an October 29

dispositional order wherein batterer’s education; parenting education; family

safety, risk, and permanency (FSRP) services; and drug testing were

recommended.         Temporary legal custody was placed with the maternal

grandparents, and visitation was to be determined by DHS.

       The mother initially complied with services and showed progress towards

sobriety.   Between October 2014 and May 2015, she attended twenty-four

sessions of treatment and found regular employment. DHS recommended that

J.W. return to the mother’s care. Following the May 2015 review hearing, the

court returned temporary legal custody of J.W to the mother and awarded

visitation for the father.
                                           3


       On August 3, however, the mother was arrested and incarcerated for

probation violations, including drinking, abusing prescription medication, failing to

meet with her probation officer, failing to attend substance-abuse treatment, and

failing to appear in court.      DHS recommended placement with the father

temporarily, but on August 4, the father unexpectedly died.1            The maternal

grandparents assumed care of J.W., and on August 6, the court modified

placement of J.W. with the maternal grandparents.

       On November 25, the mother entered an inpatient substance abuse

treatment program. The program allowed J.W. to live with the mother during

treatment, and the court modified J.W.’s placement giving custody to the mother

so long as she continued the residential treatment program.              DHS reports

indicate J.W. and the mother thrived at the facility. J.W.’s grades improved at

school, and the mother continued progress towards sobriety.

       On August 19, 2016, the State received a letter from DHS stating FSRP

workers were unable to locate the mother and J.W. FSRP workers attempted to

contact the mother’s place of employment but the employer reported the mother

was no longer working there after an alcohol-related incident at work where staff

reported the mother was “drunk and belligerent.” It was also reported that the

mother took J.W. in a cab to a friend’s house. On the way, the mother passed

out in the cab and J.W. thought the mother stopped breathing. Upon arrival at



1
 Based on an affidavit from DHS worker, Ferne Adams, J.W. was staying with the father
at the time of the mother’s arrest. DHS instructed the father to care for J.W. until the
State could file a modification to place J.W. with the father. The father agreed to meet
with the worker to develop a safety plan. However, the next day, J.W. awoke to his
unresponsive father. J.W. attempted CPR, but he was unsuccessful. After J.W. called
911, the maternal grandmother was contacted to pick up J.W.
                                        4


the friend’s house, the mother did not have any money to pay the cab fare, and

the friend refused to take in the mother because she was intoxicated. The police

were called, and the mother was arrested for public intoxication. J.W. remained

at the friend’s house temporarily.     The juvenile court then modified J.W.’s

placement to family foster care under DHS supervision—the maternal

grandmother indicated she would no longer support the mother by caring for J.W.

The mother was eventually charged with public intoxication, third or subsequent

offense.   After a jury trial, she was convicted and sentenced to two years’

incarceration. The sentence began on December 6, 2016.

      In May 2017, the mother was paroled from prison.            Her parole was

conditioned on residing at a treatment facility.   Visits between the mother and

JW took place by phone approximately twice per week.           According to DHS

reports, on May 22, J.W. and his foster parent received a phone call from the

mother; she was allegedly intoxicated. J.W. reported being so afraid that the

mother was going to violate her parole conditions or even commit suicide that he

missed the following day of school. DHS contacted the mother’s parole officer

regarding the phone call, and the officer reported the mother was missing from

the residential treatment facility. The officer also reported that the mother had

twice tested positive for benzodiazepines at the residential treatment facility and

once for alcohol at a parole meeting. The mother failed to show up for her May

25 parole appointment. A warrant was issued for her arrest.

      On May 27, the mother was arrested for public intoxication. She was

released the same day after she pled guilty.       On May 30, the mother was

arrested again for theft.   However, authorities transported the mother to a
                                         5


hospital instead of jail due to her intoxicated condition.        The mother was

eventually taken into custody.2

       A termination hearing was held on June 5. Ferne Adams, DHS social

worker, testified about the mother’s substance-abuse issues:

       Q. How long do you think it would take her, based on what you
       know about her issues, before she would be able to have J.W. in
       her care? Or can you not make that determination? A. I have the
       last three years to look at, and it’s not positive. I mean, [the
       mother] has not been able to manage even thirty days left to her
       own supervision, if you will. There’s nothing saying that she—well,
       so far we can’t get past thirty days. I’ll just say it that way. So
       there’s no way.

J.W.’s guardian ad litem (GAL) discussed the mother’s struggle with substance

abuse leading up to the termination trial in the context of her contact with J.W.:

       I would disagree that there has been that significant and meaningful
       contact over the past six months. [The mother] was incarcerated
       for five months of that time. But, in addition, once she was out, the
       contact that she made, although it was a handful of times, including
       Mother’s Day, I wouldn’t say that was meaningful, as she typically
       would call him intoxicated and would further cause him harm, Your
       Honor. And then prior to her term in prison, her contact also, she
       was intoxicated, and J.W. would have to point that out to the
       department or his foster dad would have to point out it out to the
       department. So I would argue her contact, although she has made
       contact over the past year or so, it has not been meaningful as they
       have not been able to work on anything. She hasn’t taken part in
       any services that has been offered, other than being incarcerated
       for the past six months. She was in [a treatment facility], but she
       walked away from that; and that was her one chance to try and
       show, as we were coming up to this termination hearing, that she
       wanted to do things better.

The GAL also stated that J.W. is doing very well in foster care and “[t]he only

disruption he has with the current foster placement is when his mom calls and

disrupts it.”

2
  The disposition of the pending charges was unknown at the time of the mother’s
appeal.
                                          6


      On August 4, the juvenile court terminated the mother’s parental rights

pursuant to section 232.116(1)(b), (e), and (l) (2017). The mother appealed.

II. Standard of Review.

      We conduct a de novo review of proceedings terminating parental rights.

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014). An order terminating parental

rights will be upheld if there is clear and convincing evidence of grounds for

termination under Iowa Code section 232.116. In re D.W., 791 N.W.2d 703, 706

(Iowa 2010). Evidence is “clear and convincing” when there are no serious or

substantial doubts as to the correctness of conclusions drawn from it.         Id.

Although we are not bound by the factual determinations of the juvenile court, we

do give weight to them, particularly regarding the credibility of witnesses. Id.

The primary consideration of our review is the best interests of the child. In re

J.E., 723 N.W.2d 793, 798 (Iowa 2006).

III. Discussion.

      The mother argues one statutory ground for termination was not proven,

termination is not in the best interests of the child, and termination should be

precluded under the permissive factors.

      A. Statutory Requirements.

      When the juvenile court terminates parental rights under multiple code

sections, we may affirm on any ground supported by clear and convincing

evidence.   D.W., 791 N.W.2d at 707.          The mother’s parental rights were

terminated under section 232.116(1)(b), (e), and (l). The mother only challenges

the statutory grounds for whether she deserted J.W., pursuant to subsection (b).

She does not challenge the court’s findings that she has a severe substance-
                                         7


abuse disorder and J.W. cannot be returned to the mother’s care. The mother’s

failure to argue subsection (l) waives any claim of error related to that ground.

See Hyler v. Garner, 548 N.W.2d 864, 870 (Iowa 1996).              (“[O]ur review is

confined to those propositions relied upon by the appellant for reversal on

appeal.”). We affirm the statutory ground for termination of the mother’s parental

rights under Iowa Code section 232.116(1)(l).

       B. Best Interests.

       Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of the child. In re P.L., 778 N.W.2d 33, 40 (Iowa

2010). The juvenile court must give “primary consideration to the child’s safety,

to the best placement for furthering the long-term nurturing and growth of the

child, and to the physical, mental, and emotional condition and needs of the

child.” Iowa Code § 232.116(2). The mother claims termination is not in the best

interests of J.W. We disagree.

       The mother’s substance-abuse issues have disrupted J.W.’s life. J.W.

witnessed his mother in a state of intoxication and has witnessed domestic

violence. The mother’s attempts to contact J.W. while intoxicated forced him to

miss school. The mother’s contact was so disruptive, at one point visitation was

suspended and the court required the mother to contact J.W. on a monitored

phone. The mother has only been able to maintain sobriety during residential

treatment and in May 2017, a warrant was issued for her arrest due to several

parole violations, including absconding from her latest treatment facility. See In

re C.H., 652 N.W.2d 144, 150 (Iowa 2002) (“A parent’s failure to address his or

her role in the abuse may hurt the parents’ chances of regaining custody and
                                           8

care of their children.”); In re T.T., 541 N.W.2d 552, 557 (Iowa Ct. App. 1995)

(“[W]hen a parent is incapable of changing to allow the child to return home,

termination is necessary.”). The mother’s past and recent behavior illustrates her

harm on J.W. See In re N.F., 579 N.W.2d 338, 341 (Iowa Ct. App. 1998).

Termination is in J.W.’s best interests.

       C. Permissive Factors.

       The mother argues there is clear and convincing evidence that termination

would be detrimental to J.W. due to the bond in the existing parent-child

relationship.   J.W., a child over the age of ten, objects to termination of his

mother’s rights if she can remain sober. However, J.W. has stated he does not

want contact with his mother if she is still abusing alcohol, and the mother

appears to be unable to remain sober. Iowa Code Section 232.116(3) allows the

court to decline termination if termination “would be detrimental to the child at the

time due to the closeness of the parent-child relationship” or “the child is over ten

years of age and objects to the termination.” Iowa Code § 232.116(3)(b), (c).

The statutory factors are permissive, not mandatory. In re D.S., 806 N.W.2d 458,

475 (Iowa Ct. App. 2011).       “The court has discretion, based on the unique

circumstances of each case and the best interests of the child, whether to apply

the factors in this section to save the parent-child relationship.” Id.

       While the child wants to maintain a relationship with the mother, according

to the GAL, the child also objected to maintaining a relationship with the mother if

she cannot maintain sobriety. Moreover, the mother’s bond with the child does

not mitigate the harm her substance-abuse issues have caused J.W. over the

years. See D.W., 791 N.W.2d at 709 (“Although it is clear that [the mother] loves
                                          9


her son, our consideration must center on whether the child will be

disadvantaged by termination, and whether the disadvantage overcomes [the

mother’s] inability to provide for [the child’s] developing needs.”). The mother

has not progressed in maintaining sobriety throughput the proceedings, and J.W.

is in need of a permanent home. See In re C.B., 611 N.W.2d 489, 495 (Iowa

2000) (“Once the limitation period lapses, termination proceedings must be

viewed with a sense of urgency.”); see also In re J.E., 723 N.W.2d 795, 802

(Iowa 2006) (Cady, J., concurring specially) (noting the “defining elements in a

child’s best interest” are the child’s safety and the “need for a permanent home”).

Termination of the mother’s parental rights is in J.W.’s best interests.

IV. Conclusion.

       The State proved the statutory grounds for termination under Iowa Code

section 232.116(1)(l), as the mother waived her claim of error on that ground.

Termination is also in J.W.’s best interests, and we decline to apply the

permissive factors under section 232.116(3).

       AFFIRMED.